Opinion
Per Curiam.
The respondent’s counsel move to dismiss this appeal on the ground that the abstract does not contain so much of the record of the trial of the cause as is necessary intelligently to present the questions to be decided. Within proper time a transcript on appeal and an abstract were filed with the clerk of this court. The transcript contains certified copies of the verdict, judgment, notice of appeal, undertaking therefor, and the service of the two latter as evidenced by indorsement noted thereon. The abstract sets forth what appear to be copies of the pleadings, verdict, judgment, motion for a new trial, order denying the same, and assignment of alleged errors. The specifications of error consist in admitting, over objection and exception, testimony, giving the questions and answers in most instances, and in others the substance of the evidence received, instructing the jury as complained of, setting out parts of the charge, refusing to instruct as requested, quoting the language desired *213to be given, and the denial of the motion for a new trial.
1. Jurisdiction of the appeal was obtained by the filing of the transcript, and, if the respondent’s counsel considered the abstract improper or unfair, such additional abstract as they deemed necessary to a full understanding of the questions involved might have been filed: Eule 7 (56 Or. 616,117 Pac. x).
2. The abstract of record refers to a bill of exceptions, and also states that a transcript of the testimony is made a part thereof, but neither has been filed in this court. If a diminution of the record is desired, such correction can be made upon proper application, if counsel cannot stipulate the facts desired: Rule 40 (56 Or. 629, 117 Pac. xiv).
The motion to dismiss the appeal is denied.
Motion Denied.